DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al (US 8,781,273 B2) in view of Isenhour et al (US 2011/0229090 A1).  Benjamin teaches a female connector (650, Fig. 15) for photoelectric hybrid in free space of magnetic absorption (part of 553, 653), comprising:
a first insulating base body (651) having a receptacle (652) formed at a front end of the first insulating base body (651);
a conductive pin (686a-b) and a first optical communication module (656) provided at a back portion of the receptacle (652); and
a first alignment and holding mechanism (653) provided in the first insulating base body (651) and comprises a plurality of magnets (part of 653) arranged at a front end of the first insulating base body (651) corresponding to a periphery of the receptacle (652) (see Fig. 15, 653 extends along “a periphery of the receptacle” since it extends along a top and bottom and two sides), and configured to align the female connector (650) and a corresponding male connector (501, Figs. 14A-D) through a magnetic field before plugging and remain the female connector (650) and the corresponding male connector (501) in a plug-in state through the magnetic field after plugging (C15 L52-59, C16 L60-68);
wherein, the first optical communication module (656) comprises:
a first optical connector (part of 656) for carrying optics; and
a first lens (657) provided at a light-emitting end of the first optical connector (part of 653) and configured to expand a light beam transmitted from the female connector (650) to the corresponding male connector (501), wherein a position of the first lens (657) is arranged in the plug-in state such that a certain spacing (D) is provided between the first lens (657) and a second lens (557) of the corresponding male connector (501) (C16 L55 - C17 L16, describes the lenses as being flush within the recess, creating a spacing);
wherein the first insulating base body (651) is configured as a long strip structure (see Fig. 15), a reception direction of the female connector (650) by the corresponding male connector (501) is arranged to be perpendicular to a long side of the first insulating base body (651), and the receptacle (652) is arranged in a middle of a front end of the first insulating base body (651) (see Fig. 15);
the male connector (401) for photoelectric hybrid in free space of magnetic absorption, comprising:
a second insulating base body (503) having a plug-in convex portion (front end) formed at a front end of the second insulating base body (503), wherein the plug- in portion (front) is configured to match the receptacle (652) of the corresponding female connector (650);
an electrical contact (533a-b) and a second optical communication module (510) provided at a front end of the plug-in convex portion (see Fig. 14A-D); and
a second alignment and holding mechanism (553) provided on the second insulating base body (503) comprising a plurality of magnets (part of 553) arranged at a front end of the second insulting base body (503) corresponding to a periphery of the plug-in portion (front), and configured to align the male connector (401) and the corresponding female connector (650) through a magnetic field before plugging and remain the male connector (401) and the corresponding female connector (650) in a plug-in state through the magnetic field after plugging (C15 L52-59, C16 L60-68);
wherein, the second optical communication module (510) comprises:
a second optical fiber connector (part of 510/535) for carrying optical fibers (570); and
a second lens (part of 552) provided at a light-emitting end of the second optical fiber connector (510/535) and configured to expand a light beam transmitted from the male connector (401) to the corresponding female connector (650) (C15 L42-57), wherein a position of the second lens (part of 552) is arranged in the plug-in state such that a certain spacing (D) is provided between the second lens (part of 552) and a first lens (600) of the female connector (650) (C16 L55 - C17 L16, describes the lenses as being flush within the recess, creating a spacing); and
wherein the second insulating base body (503) is configured as a long strip structure, an insertion direction of the male connector (401) into the corresponding female connector (650) is arranged to be perpendicular to a long side of the second insulating base body (503), and the plug-in portion (front) is arranged in a middle of a front end of the second insulating base body (503) (see Figs. 14A-D, 15).
Benjamin does not state the first optical communication module has an optical fiber connector for carrying optical fibers or the conductive pin is an elastic pin with a built-in spring or a plurality of first and second positioning rods arranged on the first and second lens and the first and second optical fiber connector from different positions and configured to align the first lens and the first optical fiber connector; and a guiding part for guiding the second lens to align with the first and second lens or the male plug-in portion is convex.
Benjamin does teach an embodiment wherein the electrical conductors can be spring-loaded electrically conductive pins (C12 L59-63).
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the taught embodiment of Benjamin to include spring loaded (built-in spring) elastic pin as taught by another embodiment of Benjamin.
The motivation for doing so would have been to reduce damage to the pins by using a spring that will take force from the surface of the pins when compared to rigid pins.

Isenhour teaches a male (20) and female connector (320, Fig. 7A) wherein the optical communication module (at 402) includes an optical fiber connector (400) for carrying optical fibers (462) (P0043) and a plurality of first positioning rods (190, 192) arranged on the first/second lens (600,600’) and the first and second optical fiber connectors (320/100) from different positions and configured to 14align the first and second lens (600,600’) and the first and second optical fiber connectors (320,100); and a guiding part (420) for guiding the second lens (600’) to align with the first and second lens (600,600’) (P0042, 0045, 0049).
Benjamin and Isenhour are analogous art because they are from the same field of endeavor, optical connector systems.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical communication module of Benjamin to include a connector for carrying optical fibers as taught by Isenhour and the positioning rods and corresponding guiding parts as also taught by Isenhour.
The motivation for doing so would have been to reduce cost and repair complexity by separating the active optical elements from the lenses by fibers so the active elements can be changed without interfering the waveguide components and to further secure alignment by using a rod and recess configuration.
Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a convex plug-in portion, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Convex shapes are known in the art for reducing back reflections and thus a person of ordinary skill in the art would identify this shape as being predictable and would expect it to success in Benjamin and Isenhour since both have optical fiber interfaces that would benefit from less back reflections.

	
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed female/male connector wherein wherein the first optical communication module is arranged in a center of the back portion of the receptacle, the conductive pin comprises a first set of pins and a second set of pins, the first set of pins and the second set of pins are symmetrical with respect to the first optical communication module, and the second set of pins are configured to carry a same signal as the first set of pins, or
wherein the second optical communication module is arranged in a center of a front end of the plug-in convex portion, the electrical contact comprises a first set of contacts and a second set of contacts, the first set of contacts and the second set of contacts are symmetrical with respect to the second optical communication module, and the second set of contacts are configured to carry a same signal as the first set of contacts,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following teach optical connections using male and female connectors with many of the same features as claimed:  US 10025042, US 10185094.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883